DETAILED ACTION
Applicant’s amendments and remarks submitted 3 February 2021 have been entered and considered. Claims 1-8 are currently pending in this application. Claims 1, and 4-5 have been amended. New rejections are set forth herein; accordingly, this action is made final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zamer, Kamal., U.S. Pre-Grant Application Number 2014/0267399, hereinafter Zamer, in view of Li, Yu-Hsien., U.S. Pre-Grant Application Number 2018/0184038, hereinafter Li, and in further view of Park, Jeong-jin., U.S. Pre-Grant Application Number 2014/0098249, hereinafter Park.
Regarding claim 1, Zamer discloses receive moving object-related information regarding a moving object from the moving object (Zamer Figure 1, 2, 4, and Specification Paragraph [0019]: “User 102 may be interested in obtaining information about transport vehicle 106 and may use AR device 104 to determine information about transport vehicle 106. In an embodiment where transport vehicle 106 is a bus, user 102 may be interested in knowing information about the bus including, for example: the particular route or direction of the bus, the fare of the bus, when the next bus will come in case user 102 wants to wait for a friend so they can take the bus together, etc. In one example, the information obtained about the bus may indicate that transport vehicle 106 is Metro Bus, Route 735; Destination? Downtown; Seats Available? Yes; Next Bus: 15 minutes; Fare: $1.75, etc. As such, user 102 may discover information about transport vehicle 106, e.g., a bus, which is approaching or heading in a direction towards the user.”; Paragraph [0020]: “In an embodiment, the AR device 104 and a target object such as transport vehicle 106 (e.g., bus) may make a connection and be able to share data with each other via networks such as existing wireless networks…In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc.”; Paragraph [0059]: “The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc.”)
having identification information that is recognizable from outside of the moving object, (Zamer Figure 1, 2, 4, and Specification Paragraph [0020]: “In other examples, transport vehicle 106 may use other technologies or sensors to convey information such as NFC, RFID, IR, readable or scannable codes attached thereon such as a QR code, etc., which AR device 104 is able to detect, read, scan, etc.”; Paragraph [0028]: “In that regard, the image view may be deconstructed to identify a moving object such as a transport vehicle 206, e.g., an air plane, in the distance. In one example, if the image is clear enough, even the name of the airline may be identified. A distance "A" between AR device 204 and a moving object such as transport vehicle 206 (e.g., air plane) may be determined based, at least in part, on image recognition.”; Paragraph [0054]: “In block 304, the captured image view may be deconstructed into one or more different objects of potential interest to a user using, for example, image recognition. In various embodiments, once an image view including an object is captured via a viewer of the AR device, the system may use, for example, image recognition to determine key features of the image including the object to obtain related information.”)
(Zamer Figure 1 (visually showing name type information “Metro”), 2, 4, and Specification Paragraph [0019]: “User 102 may be interested in obtaining information about transport vehicle 106 and may use AR device 104 to determine information about transport vehicle 106…In one example, the information obtained about the bus may indicate that transport vehicle 106 is Metro Bus, Route 735…As such, user 102 may discover information about transport vehicle 106, e.g., a bus, which is approaching or heading in a direction towards the user.”; Paragraph [0020]: “In other examples, transport vehicle 106 may use other technologies or sensors to convey information such as NFC, RFID, IR, readable or scannable codes attached thereon such as a QR code, etc., which AR device 104 is able to detect, read, scan, etc.”; Paragraph [0028]: “In one example, if the image is clear enough, even the name of the airline may be identified.”; Paragraph [0031]: “In that regard, in a case where the moving object is a plane, information about the plane such as plane type and airline, route, scheduled departure/arrival times, current status, etc. may be determined…The determined information about an air plane or flight may include: plane type/airline/flight number (e.g., Boeing 737/Southwest Airlines/SA 195)”.)
(As visually shown in Figure 1 of Zamer (which shows information “Metro”), Zamer clearly teaches feature of information about transport vehicle which have been obtained from the transport vehicle includes particular kind of information that can identify the transport vehicle such as for example, airline and bus name (such as Metro bus) which is also visually recognizable from outside of the transport vehicle (as visually shown in Figure 1).)
receive, from a usage terminal configured to image the moving object, usage terminal information regarding the usage terminal and imaging data including an image of the moving object captured by the usage terminal, (Zamer Figure 1, 2, 4, and Specification Paragraph [0029]: “Second, a location of user 202 may be determined via global positioning services such as GPS 205 of AR device 204.”; Paragraph [0053]: “In that regard, an AR device may include a viewer such as a camera that may capture an image that includes one or more objects, areas or zones. The objects may include a mobile object such as a transport vehicle approaching a user of the AR device, or it may be a stationary object such as a transport vehicle parked in front of the user of the AR device.”; Paragraph [0054]: “For example, once an image view is captured via a viewer of an AR device such as a smart phone camera, a smart glasses viewer, a smart watch viewer, etc., the image view may be deconstructed into key or important objects, parts or points of interest using image recognition.”; Paragraph [0055]: “In block 306, based on specific relevancy information such as user factors or user specific information in the AR device including, for example, user preferences (e.g., user is a vegetarian), user personal calendar (e.g. an appointment scheduled in 30 minutes), user habits (e.g., user always takes the bus in the morning), etc., one or more different objects of interest may be identified or sorted.”)
the usage terminal information including user information associated with a user; (Zamer Figure 1, 2, 4, and Specification Paragraph [0029]: “Second, a location of user 202 may be determined via global positioning services such as GPS 205 of AR device 204.”; Paragraph [0055]: “In block 306, based on specific relevancy information such as user factors or user specific information in the AR device including, for example, user preferences (e.g., user is a vegetarian), user personal calendar (e.g. an appointment scheduled in 30 minutes), user habits (e.g., user always takes the bus in the morning), etc., one or more different objects of interest may be identified or sorted.”)
specify the moving object based on the identification information included in the imaging data; (Zamer Figure 1, 2, 4, and Specification Paragraph [0020]: “In other examples, transport vehicle 106 may use other technologies or sensors to convey information such as NFC, RFID, IR, readable or scannable codes attached thereon such as a QR code, etc., which AR device 104 is able to detect, read, scan, etc.”; Paragraph [0028]: “In that regard, the image view may be deconstructed to identify a moving object such as a transport vehicle 206, e.g., an air plane, in the distance. In one example, if the image is clear enough, even the name of the airline may be identified. A distance "A" between AR device 204 and a moving object such as transport vehicle 206 (e.g., air plane) may be determined based, at least in part, on image recognition.”; Paragraph [0054]: “In block 304, the captured image view may be deconstructed into one or more different objects of potential interest to a user using, for example, image recognition. In various embodiments, once an image view including an object is captured via a viewer of the AR device, the system may use, for example, image recognition to determine key features of the image including the object to obtain related information.”)
(Zamer Figure 1, 2, 4, and Specification Paragraph [0019]: “User 102 may be interested in obtaining information about transport vehicle 106 and may use AR device 104 to determine information about transport vehicle 106. In an embodiment where transport vehicle 106 is a bus, user 102 may be interested in knowing information about the bus including, for example: the particular route or direction of the bus, the fare of the bus, when the next bus will come in case user 102 wants to wait for a friend so they can take the bus together, etc. In one example, the information obtained about the bus may indicate that transport vehicle 106 is Metro Bus, Route 735; Destination? Downtown; Seats Available? Yes; Next Bus: 15 minutes; Fare: $1.75, etc. As such, user 102 may discover information about transport vehicle 106, e.g., a bus, which is approaching or heading in a direction towards the user.”; Paragraph [0020]: “In an embodiment, the AR device 104 and a target object such as transport vehicle 106 (e.g., bus) may make a connection and be able to share data with each other via networks such as existing wireless networks…In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc.”; Paragraph [0059]: “The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc…The system may resolve other information about the bus, for example, routes, fare prices, the type of bus, etc., from specific bus service information, for example, information provided by either the metro bus website, or from an API that the system may tap into to get general information about the bus.”)
generate superimposition image data based on the service information of the specified moving object and the usage terminal information of the usage terminal having output the imaging data including the image of the moving object in response to receiving the service information, the superimposition image data being an image data to be displayed on a display unit of the usage terminal while being superimposed on the imaging data; (Zamer Figure 1, 2, 4, and Specification Paragraph [0015]: “In an example, an AR device may provide a user a view and insight showing information about the nearest means of public transport (e.g., a bus, train, taxi, car, boat, jetski, or a similar service) at a current user location and providing the user with details such as routes, times, fares, etc. for a selected public transport.”; Paragraph [0017]: “By using location services (e.g., GPS) of the user's AR device, the user may have the ability to look at any transport vehicle such as a bus, train or plane to determine the route of the transport vehicle, and the current destination of that particular transport vehicle.”; Paragraph [0056]-[0057]: “In block 308, real time information may be determined about an object of interest…As such, the system may obtain real time information related to an object of interest via various ways including direct or indirect communications, or web scraping…The system may then display the related information on a user's AR device about the captured object of interest, area or zone. In block 310, the real time information may be presented to a user on a user interface, for example, on a screen or display of an AR device…In that regard, dynamic, real time information about the captured object or area may be displayed on the AR device.”; Paragraph [0059]: “Furthermore, with respect to the bus stop example, the system may determine that the AR device has captured an image of the approaching bus. The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc…In an embodiment, the system may figure out how to obtain information from the metro bus by knowing the user's current location, approximating the bus's current location by using the user's location and figuring out the distance from the user, and then tapping into the general information about the metro bus routes from the metro bus website, for example.”)
(Regarding claimed “in response to receiving the service information”, Zamer Specification Paragraphs [0056]-[0057] clearly teaches that real time information regarding an object of interest is determined first by obtaining such information from the object of interest (as disclosed in Zamer Paragraphs [0020] and [0059]) and then augmented reality display providing display of such information regarding the object of interest is provided. Therefore, Zamer clearly teaches that display of augmented reality regarding the information of the object of interest and generation of related data to enable such augmented reality display is depended on obtaining/determining of such information of the object of interest. Therefore, it is further reasonable to conclude that Zamer reasonable teaches that display of augmented reality regarding the information of the object of interest and generation of related data to enable such augmented reality display is in response to receiving/obtaining such information regarding the object of interest from the object of interest.)
and output the superimposition image data to the memory, (Zamer Figure 4-5 and Specification Paragraph [0013]: “An AR device may be a user device such as a mobile device including for example a smart phone, a tablet, a laptop, or the like, which includes a viewer (e.g., a user interface such as an image or video capturing component, e.g., a camera, a screen, a display, etc.) that may provide a user of the AR device a view and insight to an object.”; Paragraph [0026]: “In this example, as displayed on user interface 108, user 102 may select to purchase a fare for this particular transport vehicle, e.g., Metro Route 735.”; Paragraph [0065]: “In one implementation, the user interface application 422 comprises a software program, such as a graphical user interface (GUI), executable by a processor that is configured to interface and communicate with the service provider server 480 via the network 460.”; Paragraph [0078]: “FIG. 5 illustrates a block diagram of a system 500 suitable for implementing embodiments of the present disclosure. System 500 may include or be a part of an AR device such as AR devices 104 illustrated in FIGS. 1-1A, AR device 204 illustrated in FIG. 2, or AR device 420, one or more servers or devices 440, and service provider server or device 480 illustrated in FIG. 4. System 500, such as part of a cell phone, mobile phone, smart phone, tablet, personal computer and/or a network server, includes a bus 502 or other communication mechanism for communicating information, which interconnects subsystems and components, including one or more of a processing component 504 (e.g., processor, micro-controller, digital signal processor (DSP), etc.), a system memory component 506 (e.g., RAM), a static storage component 508 (e.g., ROM), a network interface component 512, a display or viewer component 514 (or alternatively, an interface to an external display), an input component 516 (e.g., a sensor, keypad or keyboard), and a cursor control component 518 (e.g., a mouse pad).”; Paragraph [0080]: “Memory may be used to store visual representations of the different options for payments or transactions.”)
(The examiner notes that Zamer teaches feature of implementing user augmented reality device including structure of processor, memory storing required instructions and related information for display (such as visual representation of content to be displayed), and physical display and involvement of user interface application which is executed to allow display of user interface to provide augmented reality display. Therefore, the examiner concludes that Zamer reasonably discloses claimed feature by disclosing display structure involving memory storing data to be rendered.)
wherein the service provided by the moving object is associated with the user by the user information, and the superimposition image data is (i) related to the service provided by the moving object associated with the user, (ii) generated based on the service information and the user information. (Zamer Figure 1-2 and Specification Paragraph [0034]-[0035]: “based on the location of the user, the location of the plane within the user's captured image view, and public information such as current FAA information that the AR device interacts with, the system may filter out the current possible flights and determine the actual flight the user cares about. If the plane in the user's image view matches the one the user cares about, then the plane may be considered a match and information about the plane/flight may be presented to the user through a user interface of the AR device, etc. In an embodiment, the AR device may determine relevant information about a flight, for example, based on specific information such as where a loved one has sent a "flight confirmation purchase" receipt to the user, the AR device may determine that the user cares about a Southwest flight, specifically "SWA 714". If a plane flying above the user at that current location is a SWA flight, for example in view of the AR device, and flight SW 714 is in the viewing path of the user, then that is indeed the plane the user cares about because loved ones are on that flight.”; Paragraph [0058]-[0059]: “the GPS component of a user's AR device may track the GPS location of the user to a bus stop. Thus, the system knows that the user is located at a bus stop…because the user is at a bus stop, the system may determine that the metro bus is most likely the object of interest. In another embodiment, the user may also have a personal calendar appointment such as "be at the downtown office at 8:30 am." In that case, the system may determine that the user is at a bus stop, in the morning, and has an appointment downtown, thus, the system may determine that the user is most likely trying to get downtown…Furthermore, with respect to the bus stop example, the system may determine that the AR device has captured an image of the approaching bus. The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc. According to one or more embodiments herein, real time information about an object of interest (e.g., "this is the current route of the bus", "this many people are on board at this exact moment", etc.) may be resolved by the system communicating with the object of interest, e.g., the metro bus itself. In an embodiment, the system may figure out how to obtain information from the metro bus by knowing the user's current location, approximating the bus's current location”.) 
Regarding claimed “An image generation apparatus comprising: a memory; and one or more processors each having hardware, the one or more processors being configured to”, Zamer Specification Paragraph [0065] and [0078] cited above teaches feature of hardware component with processor and memory where the processor is able to execute various functions involved in providing augmented reality display to a user.
However, regarding claimed “An image generation apparatus comprising: a memory; and one or more processors each having hardware, the one or more processors being configured to…receive moving object-related information regarding a moving object from the moving object having identification information that is recognizable from outside of the moving object…receive, from a usage terminal configured to image the moving object, usage terminal information regarding the usage terminal and imaging data including an image of the moving object captured by the usage terminal…the usage terminal being disposed remotely from the one or more processors”, even though Zamer does not explicitly mention particular arrangement of involved components where there exists particular hardware component that is external to and is able to receive information from both moving object and usage terminal and performing additional steps involving those received data, Zamer Figure 4 and Specification paragraph [0061], [0063], and [0077] teaches feature of implementing 
(Zamer Figure 4 and Specification Paragraph [0056]: “In an embodiment, the image view including an object of interest, area or zone, may be transmitted to a server at a remote location, for example, a service provider server, to process related information.”; Paragraph [0061]: “Referring now to FIG. 4, a block diagram of a system 400 adapted to use augmented reality to determine information is illustrated according to an embodiment of the present disclosure. As shown in FIG. 4, the system 400 includes at least one AR device 420 (e.g., network computing device), one or more servers or devices 440 associated with one or more target objects, areas or zones (e.g., network server devices), and at least one service provider server or device 480 (e.g., network server device) in communication over a network 460.”; Paragraph [0063]: “It should be appreciated that the AR device 420 may be referred to as a client device, a mobile device, or a user device without departing from the scope of the present disclosure.”; Paragraph [0067]: “According to one or more embodiments, the user interface application 422 or the other applications 428 may include an application that may be loaded on AR device 420 from service provider server 480, from a server 440 associated with a target object or area, or from any other appropriate party. Such application enables AR device 420 to use augmented reality to determine information.”; Paragraph [0077]: “FIG. 4 illustrates an exemplary embodiment of a network-based system 400 for implementing one or more processes described herein. As shown, network-based system 400 may comprise or implement a plurality of servers and/or software components that operate to perform various methodologies in accordance with the described embodiments.”; Paragraph [0082]: “Although various components and steps have been described herein as being associated with, for example, AR device 420, seller server 440, and payment service provider server 480 of FIG. 4, it is contemplated that the various aspects of such servers illustrated in FIG. 4 may be distributed among a plurality of servers, devices, and/or other entities.”)
Thus, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify method that allows implementation of client/server or distributed environment which allows various involved hardware components of a system to be connected to each other, communicate data between each other, and perform respective functions assigned to each involved component with feature of allowing client device to rely on application that is loaded on the client device from other server and further allowing involved components to be distributed among one or more servers or devices whereby the method would allow implementation of particular arrangement of a system including various devices and servers such as for example, a client device and movable object communicating with a particular server(s) at remote location which is dedicated to obtain camera captured 
One would be motivated to do so to gain well-known and expected benefit of supporting more efficient task workload management which will lead to more effective device performance control (for example, by offloading certain data processing task from client device and have such task to be performed by particular server instead, it will reduce processing burden of the client device).  
Zamer fails to expressly teach “and (iii) displayed so as to be superimposed on a surface of the moving object in the image.”
However, Li teaches feature of allowing augmented reality content to be displayed on a particular portion of a moving object (such as side surface of car or body of a person). (Li Figure 8-9 and Specification Paragraph [0097]: “In the diagram, a moving object 80 is exemplified as a car. More than one virtual message is displayed over the car. When a user manipulates a mobile device to capture an image of the car, the program executed in the mobile device retrieves the image signals and analyzes the image features. The image features may form a part of the information for positioning the one or more virtual messages…Finally, in the current example, a first virtual message 801 and a second virtual message 802 are found to be shown over the moving object 80. The first virtual message 801 shows an advertisement message of `welcome to XX restaurant.` The second virtual message 802 shows a message of `a commodity` and a related playback message.”; Paragraph [0098]: “FIG. 9 schematically shows another virtual message in one circumstance. A moving object 90 is a person…a fourth virtual message 902 indicating a message of `incoming message` are finally displayed.”)  
Li is combinable with Zamer at least because each of Li and Zamer are directed to augmented reality. It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Zamer’s method that allows augmented reality display of service related information regarding particular moving object in camera captured scene based on user related information with feature of allowing augmented reality content to be displayed on a particular portion of a moving object (such as side surface of car or body of a person) whereby the method would allow the service related information regarding the particular moving object to be displayed on a particular displayed portion (such as side surface) of the particular moving object. One would be motivated to do to so gain well-know and expected benefit of allowing more capable and enhanced augmented reality display by aiding user to have better association with the particular moving object and its related service information by the information being displayed at the object itself (rather than being displayed at certain unrelated area of image). 
Zamer as modified by Li fails to expressly teach “periodically receive moving object-related information regarding a moving object from the moving object having identification information that is recognizable from outside of the moving object”. (Specific limitation that Zamer alone fails to expressly teach has been emphasized through underlining.)
However, Park teaches feature of allowing periodic transmission and receiving of information between involved devices. (Park Figure 1 and Specification Paragraph [0054]: “an image forming apparatus may be referred to as a printer, and a service apparatus may be referred to as a printer server”. Paragraph [0064]: “In more detail, if the terminal 100 operates along with the service apparatus 130, various types of status information of the image forming apparatus 110 are transmitted from the image forming apparatus 110 to the service apparatus 130 in real time. In other words, the image forming apparatus 110 periodically transmits information about a latitude, a longitude, an altitude, and an ID of itself, as well as information about a residual amount of toner, a status, and an Internet Protocol (IP) to the service apparatus 130.”; Paragraph [0068]: “In this case, the image forming apparatus 110 operates along with the service apparatus 130 to periodically transmit its location and status information to the service apparatus 130.”; Paragraph [0069]: “The image forming apparatus 110 including the GPS communication module periodically receives and stores its location information, which includes for example longitude, latitude, and altitude values.”; Paragraph [0102]: “The mobile apparatus periodically acquires the printer's location and direction information from the printer in operation S707, and maps information of the printer with an image provided by a camera in operation S708.”)
Additionally, Zamer as modified by Li fails to expressly teach “and the imaging data being received after the identification information has been received from the moving object”.
However, Park teaches feature of receiving camera image after receiving status information regarding particular device. (Park Specification Paragraph [0061]: “After the terminal 100 receives the status information of the image forming apparatus 110, the terminal 100 receives the camera image and extracts camera view angle information of the user, current location information of the terminal 100, and up, down, left, and right direction information of the terminal 100. The terminal 100 displays an icon and a status information window of the image forming apparatus 110 according to a direction indicated by the terminal 100. Here, the icon and the status information window are overlaid on the camera image to be displayed on a real image.”)
Lastly, while Zamer as modified by Li teaches feature of obtaining information regarding object of interest after identifying such object of interest and also teaches feature of establishing communication between two involved devices (Zamer Figure 3 and Specification Paragraph [0028]: “In that regard, the image view may be deconstructed to identify a moving object such as a transport vehicle 206, e.g., an air plane, in the distance. In one example, if the image is clear enough, even the name of the airline may be identified.”; Paragraph [0031]: “As such, in this example, transport vehicle 206 may be a Boeing 737 airplane, such that AR device 204 may access information (e.g., by accessing FAA public information) about all Boeing 737 airplanes in flight.”; Paragraph [0055]: “In block 306, based on specific relevancy information such as user factors or user specific information in the AR device… one or more different objects of interest may be identified or sorted.”; Paragraph [0056]: “In block 308, real time information may be determined about an object of interest. For example, to determine information, the AR information service may resolve communications with the object of interest based on the type of object, for example, either through direct communication via NFC, Bluetooth, WiFi, etc., or through indirect communication with the object of interest using publicly available information through, for example, APIs to the public service, using web scraping, etc.”), Zamer fails to expressly teach “transmit a request to the specified moving object in response to specifying the moving object, the request requesting transmission of service information regarding a service provided by the moving object; receive service information from the specified moving object after transmitting the request to the moving object”. (Specific limitation that Zamer alone fails to expressly teach has been emphasized through underlining.)
However, Park teaches feature of allowing device to request information regarding another device to obtain the requested information. (Park Specification Paragraph [0061]: “If the user executes the installed app, the terminal 100 acquires location information on its current location…The app receives and executes the location information of the image forming apparatus 110, completes a virtual coordinate of the image forming apparatus 110 based on a location of the terminal 100, and requests status information of the image forming apparatus 110.”; Paragraph [0105]: “In operation S804, the terminal 100 requests location information of the printer, i.e., the image forming apparatus 110.”; Paragraph [0106]: “In operation S805 and S806, the service apparatus 130 searches for a nearby printer based on the location information of the mobile apparatus and provides the search result to the terminal 100.”; Paragraph [0108]: “In operations S808 and S809, the terminal 100 requests status information of the printer from the service apparatus 130 and receives the requested status information.”)

It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Zamer as modified by Li’s method that allows 1) obtaining information about particular object (such as name, fare, or object type)  from the particular object, 2) identifying the particular object based on particular information existing in camera captured scene, and 3) obtaining service related information regarding the particular object after identifying such particular object of interest where it is possible to establish communication between two involved components (such as server and the particular object) to obtain the service related information regarding the particular object provided from particular object (such as transport vehicle) with feature of 1) allowing periodic transmission and receiving of information between involved devices, 2) receiving camera image after receiving status information regarding particular device, and 3) allowing device to request information regarding another device to obtain the requested information whereby the method would allow 1) periodically obtaining information about the particular object which periodically sends the information, 2) allowing camera captured image data to be 
One would be motivated to do so to gain well-known and expected benefit of allowing more capable and enhanced augmented reality by promoting more effective communication between involved components and also promoting more accurate update of real time information (for example, by maintaining updated information by obtaining involved information periodically).
Regarding claim 2, Zamer as modified by Li and further modified by Park discloses wherein: the one or more processors are configured to select information to be included in the superimposition image data from information included in the service information according to the usage terminal information of the usage terminal. (Zamer Figure 1, 2, 4, and Specification Paragraph [0015]: “In an example, an AR device may provide a user a view and insight showing information about the nearest means of public transport (e.g., a bus, train, taxi, car, boat, jetski, or a similar service) at a current user location and providing the user with details such as routes, times, fares, etc. for a selected public transport.”; Paragraph [0017]: “By using location services (e.g., GPS) of the user's AR device, the user may have the ability to look at any transport vehicle such as a bus, train or plane to determine the route of the transport vehicle, and the current destination of that particular transport vehicle.”; Paragraph [0056]-[0057]: “The system may then display the related information on a user's AR device about the captured object of interest, area or zone. In block 310, the real time information may be presented to a user on a user interface, for example, on a screen or display of an AR device…In that regard, dynamic, real time information about the captured object or area may be displayed on the AR device.”; Paragraph [0059]: “Furthermore, with respect to the bus stop example, the system may determine that the AR device has captured an image of the approaching bus. The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc…In an embodiment, the system may figure out how to obtain information from the metro bus by knowing the user's current location, approximating the bus's current location by using the user's location and figuring out the distance from the user, and then tapping into the general information about the metro bus routes from the metro bus website, for example.”)
Regarding claim 3, Zamer as modified by Li and further modified by Park discloses further comprising a transmitter, wherein the one or more processors are configured to transmit the superimposition image data to the usage terminal via the transmitter. (Zamer Figure 5 and Specification Paragraph [0020]: “In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc.”; Paragraph [0062]: “Network 460, in one embodiment, may be implemented as a single network or a combination of multiple networks. For example, in various embodiments, the network 460 may include the Internet and/or one or more intranets, cloud, landline networks, wireless networks, and/or other appropriate types of communication networks.”; Paragraph [0081]: “In various other embodiments, a plurality of systems 500 coupled by communication link 520 (e.g., network 460 of FIG. 4, LAN, WLAN, PTSN, or various other wired or wireless networks) may perform instruction sequences to practice the disclosure in coordination with one another. System 500 may transmit and receive messages, data, information and instructions, including one or more programs (i.e., application code) through communication link 520 and communication interface 512.”)
(Following claim 1 rejection rationale, the examiner notes that it would be obvious to have the one particular server to process various received information in determining information to be used to provide augmented reality display and send necessary data necessary to provide such augmented reality display through client device’s application.)
Claim 4 is a method claim reciting functions that are similar in scope to the functions performed by the apparatus claim 1 and is therefore rejected under the same rationale.
Claim 5 is a non-transitory recording medium claim reciting functions that are similar in scope to the functions performed by the apparatus claim 1 and is therefore rejected under the same rationale. Additionally, Zamer as modified by Li and further (Zamer Specification Paragraph [0079]: “In accordance with embodiments of the present disclosure, system 500 performs specific operations by processor 504 executing one or more sequences of one or more instructions contained in system memory component 506. Such instructions may be read into system memory component 506 from another computer readable medium, such as static storage component 508.”)
and “storing the usage terminal information and the imaging data into a memory”. (Zamer Specification Paragraph [0022]: “The information may be managed in several ways, for example, a long range communication network may be used, information may be stored in the cloud, or it may be managed by a service.”; Paragraph [0080]: “Memory may be used to store visual representations of the different options for payments or transactions.” The examiner concludes that as Zamer teaches feature of storing information/data involved in providing augmented reality display, Zamer reasonably discloses that various different types of information involved in providing augmented reality display can be stored at memory component.)
Regarding claim 6, Zamer as modified by Li and further modified by Park discloses wherein the moving object is disposed remotely from the one or more processors. (Zamer Figure 2, 4, and Specification Paragraph [0015]: “In an example, an AR device may provide a user a view and insight showing information about the nearest means of public transport (e.g., a bus, train, taxi, car, boat, jetski, or a similar service) at a current user location and providing the user with details such as routes, times, fares, etc. for a selected public transport.”; Paragraph [0056]: “In an embodiment, the image view including an object of interest, area or zone, may be transmitted to a server at a remote location, for example, a service provider server, to process related information.”)
Claims 7-8 are method and non-transitory recording medium claims reciting functions that are similar in scope to the functions performed by the apparatus claim 6 and are therefore rejected under the same rationale.
Response to Arguments
The applicant’s arguments and remarks submitted 3 February 2021 have been fully considered but they are either moot in view of new ground(s) of rejection or not persuasive. 
Regarding independent claim 1 (and also for similar independent claims 4 and 5), the applicant argued that the prior arts of record either alone or in combination fails to expressly teach amended limitations of “one or more processors each having hardware, the one or more processors being configured to: periodically receive moving object-related information regarding a moving object from the moving object having identification information that is recognizable from outside of the moving object, the moving object-related information including the identification information; receive, from a usage terminal configured to image the moving object, usage terminal information regarding the usage terminal and imaging data including an image of the moving object captured by the usage terminal, the usage terminal information including user information associated with a user, the usage terminal being disposed remotely from the after the identification information has been received from the moving object.”
As a support, first, regarding claimed “periodically receive moving object-related information regarding a moving object from the moving object having identification information that is recognizable from outside of the moving object, the moving object-related information including the identification information”, the applicant argued that “Indeed, Zamer fails to disclose periodically receiving information from the bus (the alleged "moving object") at all. At best, paragraph [0059] of Zamer describes the bus transmits status information (such as a current route, number of people on board, and a fare price), but does not disclose that the AR device 104 (the alleged "one or more processors") of Zamer as receiving the status information periodically, much less that the status information includes identification information of the moving object. The other references of record fail to cure the deficiencies of Zamer.”
First, regarding the applicant’s argument directed to newly amended claimed limitations of “periodically receive moving object-related information”, the examiner concludes that the applicant’s argument is moot in view of new ground(s) of rejection which showed that Zamer as modified by Li and further modified by Park discloses argued claimed limitations of the independent claims 1, 4, and 5.
Second, regarding the applicant’s argument directed to newly amended claimed limitations of “the moving object-related information including the identification information”, Zamer Specification Paragraph [0019] states “User 102 may be interested in obtaining information about transport vehicle 106 and may use AR device 104 to determine information about transport vehicle 106…In one example, the information transport vehicle 106 is Metro Bus, Route 735…As such, user 102 may discover information about transport vehicle 106, e.g., a bus, which is approaching or heading in a direction towards the user.” 
Paragraph [0020] states “In other examples, transport vehicle 106 may use other technologies or sensors to convey information such as NFC, RFID, IR, readable or scannable codes attached thereon such as a QR code, etc., which AR device 104 is able to detect, read, scan, etc.” Paragraph [0028] states “In one example, if the image is clear enough, even the name of the airline may be identified.” Paragraph [0031] further states “In that regard, in a case where the moving object is a plane, information about the plane such as plane type and airline, route, scheduled departure/arrival times, current status, etc. may be determined…The determined information about an air plane or flight may include: plane type/airline/flight number (e.g., Boeing 737/Southwest Airlines/SA 195)”.)
As visually shown in Figure 1 of Zamer (which shows information “Metro”), Zamer clearly teaches feature of information about transport vehicle which have been obtained from the transport vehicle includes particular kind of information that can identify the transport vehicle such as for example, airline and bus name (such as Metro bus) which is also visually recognizable from outside of the transport vehicle (as visually shown in Figure 1). Therefore, the examiner concludes that the applicant’s argument is not persuasive. 
As a further support, second, regarding claimed “receive, from a usage terminal configured to image the moving object, usage terminal information regarding the usage terminal and imaging data including an image of the moving object captured by the after the identification information has been received from the moving object”, the applicant argued that “At best, Zamer describes determining "the exact bus" after the AR device captures an image view including the bus in paragraph [0059]. In other words, Zamer cannot be said to disclose that identification information regarding the exact bus is received before the AR device captures an image view including the bus, much less that the identity of the exact bus is received from the bus, as claimed. The other references of record fail to cure the deficiencies of Zamer.”
Regarding the applicant’s argument stating “much less that the identity of the exact bus is received from the bus, as claimed”, the examiner concludes that the applicant’s argument is not persuasive in view of the examiner’s responses above which showed that Zamer clearly teaches feature of information about transport vehicle which have been obtained from the transport vehicle includes particular kind of information that can identify the transport vehicle such as for example, airline and bus name (such as Metro bus) which is also visually recognizable from outside of the transport vehicle (as visually shown in Figure 1).
Regarding the applicant’s remaining arguments, the examiner concludes that the applicant’s argument is moot in view of new ground(s) of rejection which showed that Zamer as modified by Li and further modified by Park discloses argued claimed limitations of the independent claims 1, 4, and 5.
Regarding the applicant’s arguments directed to dependent claims, the examiner concludes that the applicant’s arguments are moot in view of new ground(s) of rejection which showed that Zamer as modified by Li and further modified by Park discloses argued claimed limitations of the base claims 1, 4, and 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Cheng et al., U.S. Pre-Grant Application Number 2020/0184218 teaches feature of augmented reality display that can display name regarding particular object by utilizing obtained name information and also feature of transmitting request for object information after identifying the object. (Cheng Figure 11 and Specification Paragraph [0045]: “The object information is information containing a data item indicating an attribute (disposition or characteristics) of an object. Each record of the object information is identified by an object ID, which is an identifier to uniquely identify each object. Any information may be used as the object ID as long as it can identify an object, and a simple serial number, a product number or a model number may be used as the object ID, for example. The object attribute is represented by one or more data items, and the number and type of the data items are not particularly limited. For example, the object attribute may contain data items such as a product name, a manufacturer name, a vendor name (store name), a sales price, an item description and user's evaluation or comments.”; Paragraph [0076]: “After the object A is identified as the first object or the second object, the request unit 14 makes a request for the first or second object information of the object A to the server 20 by generating and transmitting the request signal in Step S137.”)
Yoshigahara et al., U.S. Pre-Grant Application Number 2012/0242842 teaches feature of augmented reality display providing name information regarding object in scene. (Yoshigahara Figure 2 and Specification Paragraph [0053]: “FIG. 2 is an explanatory diagram illustrating an image that can be displayed on a screen of the terminal device 100, consistent with an exemplary embodiment. For example, the image illustrated in FIG. 2 may be an image of an AR application. Referring to FIG. 2, an image of a building 10, which exists in the real space, is displayed on the screen of the terminal device 100. In addition, additive information 12 is overlaid on the image. The additive information 12 is information indicating the name and rating of a restaurant operated in the building 10.”)
Li et al., U.S. Pre-Grant Application Number 2019/0272428 teaches feature of sending a request for acquiring image data. (Li Specification Paragraph [0006]: “sending a request for acquiring AR image data of the preset object existing in the image to the server”.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SAE WON YOON/Primary Examiner, Art Unit 2612